Citation Nr: 1745968	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  11-24 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from January 2008 to August 2009.  He died in November 2009, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in in Philadelphia, Pennsylvania.  Jurisdiction over the appeal has since been transferred to St. Petersburg, Florida RO. 

The appellant was scheduled for a hearing in April 2015, but she failed to report, and no request for postponement has been received.  Thus, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

In June 2016, the Board remanded the issue on appeal for further development.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In furnishing an opinion, the February 2017 VA examiner notes that "detailed mental health and ASAP records are not contained in VBMS [Veterans Benefits Management System] records.  JLV was accessed to acquire and review detailed mental health records."  Details of multiple relevant records were then provided, which are not within VBMS, and the Board does not have access to "JLV."  Thus, on remand, the AOJ must obtain and associate with the record all relevant treatment records found within "JLV," as referenced by the February 2017 VA examiner.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant treatment records within "JLV," as specifically referenced in the February 2017 VA examiner's report, and associate them with the claims file.

2. Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


